Citation Nr: 0015658	
Decision Date: 06/14/00    Archive Date: 06/22/00

DOCKET NO.  99-01 721	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO)
in Manila, the Republic of the Philippines


THE ISSUE

Whether the appellant may be recognized as the surviving 
spouse of the veteran for VA purposes.


ATTORNEY FOR THE BOARD

C. Crawford, Counsel



INTRODUCTION

The veteran had active service from December 1941 to April 
1946.  He died in April 1984.
In August 1984, the appellant filed an application for burial 
benefits.  She was awarded an allowance in September 1984.  
Thereafter she filed a claim for entitlement to Dependency 
and Indemnity Compensation (DIC) benefits and National Life 
Insurance resulting from the veteran's service.  In November 
1997, service connection for the cause of the veteran's death 
and eligibility to Chapter 35 benefits was granted.  VA then 
sought verification of the appellant's status as the 
surviving spouse of the veteran.  In an October 1998 
administrative decision, the RO determined that the appellant 
may not be recognized as the surviving spouse for VA 
purposes; instead, G.C.D. was recognized as the proper 
surviving spouse.  The appellant appealed therefrom.


FINDING OF FACT

The persuasive evidence does not establish that the appellant 
and veteran ever expressly or implicitly agreed to enter into 
marriage, or lived together as husband and wife and held 
themselves out to the public as being married.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the veteran.  38 U.S.C.A. §§ 101(3), 103, 5107, 
7104(c) (West 1991); 38 C.F.R. §§ 3.1(j), 3.52, 3.205 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that she is entitled to recognition as 
the veteran's surviving spouse for purposes of eligibility to 
death pension benefits.  Before attaining the status of a 
claimant, a veteran's spouse must supply proof of his or her 
marital status.  Colon v. Brown, 9 Vet. App. 104 (1996); 
Sandoval v. Brown, 7 Vet. App. 7, 9 (1994); Aguilar v. 
Derwinski, 2 Vet. App. 21, 23 (1991).  

VA regulation provides that except as provided in 38 C.F.R. 
§ 3.52, a "surviving spouse" means a person of the opposite 
sex whose marriage to the veteran meets the requirements of 
38 C.F.R. § 3.1(j); who was the spouse of the veteran at the 
time of the veteran's death; who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was 
due to the misconduct of, or procured by, the veteran without 
the fault of the spouse; and except as provided in 38 C.F.R. 
§ 3.55, has not remarried or has not since the death of the 
veteran and after September 19, 1962, lived with another 
person of the opposite sex and held himself or herself out 
openly to the public to be the spouse of such other person.  
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.

The legal existence of a marriage for VA purposes is governed 
by the law of the place where the parties resided at the time 
of the marriage or the law of the place where the parties 
resided when the right to benefits accrued.  The evidence 
presented to prove status as a claimant must be evidence of a 
nature and quality sufficient to show the marriage at issue 
is valid under the law of the jurisdiction where the parties 
resided.  38 U.S.C.A. § 103(c); Dedicatoria v. Brown, 8 Vet. 
App. 441 (1995); Badua v. Brown, 5 Vet. App. 472, (1993); 
38 C.F.R. §§ 3.1(j), 3.206.  

Governing statute provides that in determining whether or not 
a person is or was the spouse of a veteran, their marriage 
shall be proven as valid for the purposes of all laws 
administered by the Secretary according to the law of the 
place where the parties resided at the time of the marriage 
or the law of the place where the parties resided when the 
right to benefits accrued.  38 U.S.C.A. § 103(c).  The 
corresponding regulation, 38 C.F.R. § 3.1(j), defines 
"marriage" as a marriage valid under the law of the place 
where the parties resided at the time of marriage, or the law 
of the place where the parties resided when the right to 
benefits accrued.  

Under Philippine law, statutes relating to the solemnization 
of marriage usually provide for the issuance of a certificate 
of marriage and for the registration or recording of 
marriage.  However, generally speaking, the registration or 
recording of a marriage is not essential to its validity.  
The general rule is that statutes which direct that a license 
must be issued and procured, that only certain persons shall 
perform the ceremony, that a certain numbers of witnesses 
shall be present, and that a certificate of the marriage 
shall be signed, returned, and recorded.  Under Philippine 
law, no marriage shall be declared invalid because of the 
absence of one or several formal requirements of the Act.  
Section 27 AMERICAN JURISPRUDENCE "Marriage."  When the 
original writing has been lost or destroyed, upon proof of 
its execution and loss or destruction, its contents may be 
proved by a copy or by a recital of its contents in some 
authentic document, or by a collection of witnesses.  Fortus 
v. Novero, 1968 Philippine S. Ct. LEXIS 4251.

VA regulation also provides that marriage may be established 
by the following:  (1) a copy or abstract of the public 
record of marriage, or a copy of the church record of 
marriage, containing sufficient data to identify the parties, 
the date and place of marriage, and the number of prior 
marriages if shown on the official record; (2) an official 
report from service department as to marriage which occurred 
while the veteran was in service; (3) an affidavit of the 
clergyman or magistrate who officiated; (4) the original 
certificate of marriage, if the VA is satisfied that it is 
genuine and free from alteration; (5) the affidavits or 
certified statements of two or more eyewitnesses to the 
ceremony; (6) in jurisdictions where marriages other than by 
ceremony are recognized the affidavits or certified 
statements of one or both of the parties to the marriage, if 
living, setting forth all of the facts and circumstances 
concerning the alleged marriage, such as the agreement 
between the parties at the beginning of their cohabitation, 
the period of cohabitation, places and dates of residences, 
and whether children were born as the result of the 
relationship.  This evidence should be supplemented by 
affidavits or certified statements from two or more persons 
who know as the result of personal observation the reputed 
relationship which existed between the parties to the alleged 
marriage including the periods of cohabitation, places of 
residences, whether the parties held themselves out as 
husband and wife, and whether they were generally accepted as 
such in the communities in which they lived.  Any other 
secondary evidence which reasonably supports a belief by the 
adjudicating activity that a valid marriage actually occurred 
is acceptable as well.  38 C.F.R. § 3.205(a). 

Where a surviving spouse has submitted proof of marriage in 
accordance with paragraph (a) of this section and also meets 
the requirements of Section 3.52, the claimant's signed 
statement that he or she had no knowledge of an impediment to 
the marriage to the veteran will be accepted, in the absence 
of information to the contrary, as proof of that fact.  
38 C.F.R. § 3.205(c).

38 U.S.C.A. § 103(a) and 38 C.F.R. § 3.52(c) provide criteria 
for establishing a valid marriage for VA purposes in cases 
where an attempted marriage of a claimant to the veteran was 
invalid under state law.  The regulation provides that where 
an attempted marriage of a claimant to the veteran was 
invalid by reason of a legal impediment, the marriage will 
nevertheless be deemed valid if the marriage occurred 1 year 
or more before the veteran died or existed for any period of 
time if a child was born of the purported marriage or was 
born to them before such marriage, the claimant entered into 
the marriage without knowledge of the impediment, the 
claimant cohabited with the veteran continuously from the 
date of marriage to the date of his death, and if no claim 
has been filed by the legal surviving spouse who has been 
found entitled to gratuitous death benefits.  Id.

The requirement that there must be continuous cohabitation 
from the date of marriage to the date of death of the veteran 
will be considered as having been met when the evidence shows 
that any separation was due to the misconduct of, or procured 
by, the veteran without the fault of the surviving spouse.  
38 C.F.R. § 3.53.

Background and analysis

The service records, particularly the April 1946 Affidavit 
for Philippine Army Personnel document, indicate that the 
veteran was not married prior to entering service.  

A July 1974 Request for Information report shows that G.D. 
was the wife of the veteran, and on his applications for 
compensation, which were received in 1978 and 1979, the 
veteran noted that he had married G.D. in June 1946.  The 
certificate of death shows that the veteran died in April 
1984, and is silent with respect to his marital status.

In June 1984, the Office of the City Health Office, Office of 
the Local Civil Registrar, located in the city where both the 
appellant and the veteran resided, certified that all city 
registry records of that office, filed or registered prior to 
1945 were lost or destroyed during World War II (WWII).  A 
true copy of the marriage certificate of the veteran and 
appellant therefore could not be issued.

In August 1984, the appellant filed an application for burial 
benefits.  On the application, she indicated that she and the 
veteran were married and that they had no children.  An 
allowance of burial benefits was awarded in September 1984.  

In January 1997 the City Civil Registrar of Naga City, 
Camarines Sur certified that the records of marriages filed 
in the archives included those from 1946 to present, but 
records of marriages during the period prior to 1946 were all 
destroyed by WWII.  Thus, a true transcription from the 
Register of Marriages or a true copy of the Certification of 
Marriage Contract between the veteran and appellant, who were 
alleged to have been married on 25 January 1944, could not be 
issued.

Also in January 1997, the National Statistics Office, Office 
of the Civil Registrar General, reported that records from 
1932 up to the early part of 1945 were totally destroyed 
during the liberation of Manila in February 1945.  Records 
presently on file started from 1945 to date.  There was no 
way of verifying or issuing as requested, certified true copy 
of the records of marriage between the appellant and veteran, 
which was alleged to have been solemnized in January 1944.  

In a June 1985 joint affidavit, P.R.M. and L.O., maintained 
that they knew the appellant and the veteran and that the two 
were married on January 25, 1944, at Naga City.  The affiants 
stated that they were present at that ceremony and were 
sponsors of the marriage.  Photographs of the veteran and of 
the appellant with the veteran were submitted. 

In April 1998, the RO submitted a request for a field 
examination.  As a result of the field investigation, the 
examiner obtained a deposition of G.D.  G.D. testified that 
she and the veteran were married in June 1946.  She 
acknowledged knowing the appellant, as the appellant was the 
godmother of her sixth child and the veteran worked for her.  
No other relationship existed to her knowledge, however.  
G.D. then answered questions associated with her marriage to 
the veteran, acknowledging that she had lived with him 
continuously from their marriage to the date of his death and 
presently remained unmarried.  She also provided the examiner 
with copy of her December 1946 Marriage Certificate 
certifying that she and the veteran were married on June 27, 
1946, as well as photographs of the veteran with their 
children at religious events.  Also included within the field 
investigation report are excerpts of interviews obtained from 
disinterested parties, all of which affirm that G.D. was the 
wife of the veteran and that they lived continuously together 
until his demise.  

Thereafter, the RO received a Marriage Certificate issued in 
August 1998, showing that the appellant had been married to a 
different man, P.C., on April 28, 1945.  Additional 
photographs were submitted as well.  

An application for entitlement to DIC from G.D. with 
certified copies of her Marriage Certificate between she and 
the veteran, dated in December 1966 and March 1991, was also 
received in August 1998.  

Another field examination was conducted thereafter.  In a 
1998 deposition, the appellant stated she was married to the 
veteran on January 25, 1944.  She stated that she had been 
married twice, once to the veteran and once to P.C.  She 
married P.C. in April 1945.  The appellant maintained that 
she and the veteran were childhood friends and he was her 
first love.  The veteran courted her and enlisted into the 
military in 1941.  When he returned in 1944, they married.  
The marriage was sponsored by P.E. and M.C., both were 
deceased.  She also stated that she and the veteran had a 
child together in 1977, that they lived together as husband 
and wife from 1967 to 1984, and that she paid for his burial 
expenses and received a bronze grave marker.  She, however, 
did not know where her marriage license was filed.  She also 
stated that her parents were not aware of the marriage, so 
she married P.C.  Photographs of the appellant with the grave 
marker, as well as of the appellant and the veteran were 
obtained.

The 1998 report of field examination further shows that the 
during a telephone interview, the veteran's sister, L.D.S., 
asserted as far as she knew G.D. was the only wife of her 
brother and the two never separated or divorced.  She knew of 
the appellant, but referred to her as the veteran's other 
woman.  

As previously noted, in October 1998 the RO recognized G.D. 
as the veteran's surviving spouse for VA purposes instead of 
the appellant, and the appellant appealed the adverse 
determination.  On substantive appeal she argued that the 
proof of marriage between her and the veteran had been 
established.  Additionally, although she did not contest the 
alleged church marriage of the veteran and G.D., which was 
executed after WWII, she did not relinquish her claim as 
being the first lawful spouse of the veteran.  The appellant 
submitted duplicate copies of photographs, the veteran's 
certificate of death, and VA notices associated with the 
payment/reimbursement of burial benefits.  

In 1998, G.D. submitted a written brief, maintaining that she 
and the veteran married in June 1946, that she continuously 
lived with the veteran from the date of marriage to the date 
of his demise, and that they had had several children, for 
which she furnished copies of certificates of births.  She 
also pointed out inconsistencies in the appellant's claim.  
That is, the appellant asserted that she did not dispute the 
validity of the marriage between her and the veteran. 

Review of the pertinent evidence of record leads the Board to 
conclude that the appellant may not be recognized as the 
surviving spouse of the veteran and that the RO was proper in 
recognizing G.D. as the veteran's surviving spouse.  The 
credible evidence fails to show that the veteran and 
appellant entered into a valid marriage, ceremoniously or via 
common law, either under Philippine Civil Code or VA 
regulation.  

In this case, the appellant argues that she and the veteran 
were ceremoniously married in 1944 but because of WWII, 
records of the marriage contract were destroyed.  As noted 
above, reports from the city civil registrar confirm that 
marriage reports prior to 1945 were destroyed and not 
available for review.  (See January 1997 statements and 
certifications from the City Civil Registrar and National 
Statistics Office.)  Philippine law provides when the 
original writing has been lost or destroyed, upon proof of 
its execution and loss or destruction, its contents may be 
proved by a copy or by a recital of its contents in some 
authentic document, or by a collection of witnesses.  Fortus 
v. Novero, 1968 Philippine S. Ct. LEXIS 4251 (1968).  In this 
case, however, there is no competent credible evidence 
illustrating that the veteran and the appellant ever entered 
into a valid marriage.  Except for the appellant's own 
assertions and those submitted by two affiants, the record is 
completely devoid of any credible documents showing that the 
two were married in January 1944.  Available service records 
associated with the veteran's active duty note that he was 
single prior to enlisting and prior to April 1946.  (See 1946 
Affidavit for Philippine Army Personnel.)  Thereafter, the 
record only shows that he was married to G.D.  (See VA 
applications for compensation dated in 1978 and 1979.)  The 
record also does not contain a copy of a marriage certificate 
or any other evidence, e.g. pictures, copies of family 
records, certificates of birth, etc., suggesting that the 
appellant and the veteran entered into a ceremonial marriage.  
38 C.F.R. § 3.205(a).

The Board is cognizant of the June 1985 joint affidavit from 
P.R.M. and L.O., maintaining that they were sponsors of the 
marriage between the veteran and the appellant in January 
1944; the photographs of the veteran with the appellant; and 
the evidence showing that the appellant paid the veteran's 
burial expenses upon his demise.  However, the foregoing 
evidence fails to establish that the appellant and veteran 
entered into a valid marriage or that their acts and conduct 
rose to the level of establishing a common-law marriage.  
Tanguinlay v. Gonzales, 95 Phil.775; Philippine S. Ct. Lexis 
1475 (1954); Fortus v. Novero, 1968 Philippine S. Ct. LEXIS 
4251.  As previously discussed, there is no competent 
credible evidence of record indicating that the appellant and 
veteran were ever ceremoniously married.  Additionally, 
despite the presence of the supporting joint affidavit, the 
allegations contained within the affidavit are refuted by the 
veteran's 1946 Affidavit for Philippine Personnel report, 
which indicates that he had not entered into any marital 
relationship prior to that time, and the certificate of 
marriage contract received in 1998 showing that the appellant 
and P.C. were married in 1945. 

The Board also acknowledges that under Philippine law, 
although common law marriages are not recognized, the law 
provides that the mere absence in the archives of a 
corresponding record of marriage in the Civil Registry where 
the marriage took place does not destroy the presumption of 
marriage where the parties lived together as husband and 
wife.  [redacted], [redacted]
[redacted] Intermediate Appellate 
[redacted].  However, here, the 
credible evidence fails to show that either the appellant's 
or veteran's acts or conduct rose to the level of 
establishing a presumption of marriage.  Despite of the 
appellant's unsupported assertions, the record is devoid of 
any other competent evidence indicating that she and the 
veteran ever lived together as husband and wife, or 
indicating that she, except during the pendency of her VA 
appeal, ever considered the veteran to have been her husband.  
The record shows that G.D. and the veteran remained married 
up until the date of his death.  Other disinterested 
witnesses confirmed the statements made by G.D.  The 
veteran's sister also affirmed that G.D. was the only spouse 
of the veteran, and the appellant was the "other woman."  
(See 1998 Field Examination report.)  The appellant has 
failed to submit any credible evidence to refute those 
assertions.  Additionally, although the appellant alleges 
that she and the veteran had issue in 1977, she has not 
furnished a certificate of birth substantiating that 
assertion.  

The Board also points out that the veteran's own acts and 
conduct do not indicate that he and the appellant were ever 
married.  Again, on the 1946 Affidavit of Philippine 
Personnel report, the veteran indicated that he had not been 
married and when completing VA documents during his lifetime, 
the veteran identified only G.D. as his spouse.  

In the case at hand, the credible documentary and testimonial 
evidence establishes that G.D. and the veteran were married 
in June 1946.  Of record are a Marriage Certificate and 
copies of certification of a Marriage Contract between the 
veteran and G.D.; on VA applications for compensation dated 
in 1978 and 1979, the veteran noted that G.D. was his wife; 
and the evidence contains numerous photographs of the veteran 
and G.D. with their children at religious and family events.  
Moreover, testimonies provided by several disinterested 
persons confirm that G.D. and the veteran were married and 
remained married up to the date of his demise.  In light of 
the foregoing evidence, the marriage between the veteran and 
G.D. has been established.

Based on the above reasoning, the Board finds that the 
appellant has failed to submit sufficient evidence 
establishing that she is entitled to recognition as the 
surviving spouse of the veteran under the standard set forth 
in Dedicatoria, supra.  Thus, she fails to achieve the status 
of a claimant.  The credible evidence fails to show that she 
and the veteran ever entered into a ceremonious marriage or 
that their conduct and actions established the presence of a 
presumptive marriage.  Accordingly, the appellant's claim is 
denied due to the lack of entitlement under VA law.  
38 U.S.C.A. § 101(3), 103, 5107, 7104(c); Aguilar, 2 Vet. 
App. 21; 38 C.F.R. § 3.1, 3.205.


ORDER

The appellant may not be recognized as the surviving spouse 
of the veteran; the appeal is denied.



		
	Heather J. Harter
	Acting Member, Board of Veterans' Appeals



 

